IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

           GREGORY ALLEN CATHEY v. STATE OF TENNESSEE

                             Circuit Court for Rutherford County
                                          No. 56674



                   No. M2009-01123-CCA-R3-PC - Filed November 4, 2009


                     ORDER DENYING PETITION FOR REHEARING


         The Petitioner has filed a petition asking this court to reconsider our previous opinion in
which we concluded that the trial court did not err by dismissing his petition for post-conviction
relief as time-barred.

       In our view, the Petitioner has not stated sufficient grounds establishing that due process
should toll the application of the one-year statute of limitations.

       The petition for rehearing is denied.

                                      Per Curiam
                                      (Welles, Smith, Wedemeyer)